
	

114 SJ 20 PCS: Relating to the approval of the proposed Agreement for Cooperation Between the United States of America and the Government of the Republic of Korea Concerning Peaceful Uses of Nuclear Energy.
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		Calendar No. 285114th CONGRESS
		1st Session
		S. J. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2015
			Mr. Cardin (by request) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign Relations
		
		October 29, 2015Committee discharged pursuant to 42 U.S.C. 2159(i) and Section 601(b)(4) of Public Law
			 94–329, and placed on the calendarJOINT RESOLUTION
		Relating to the approval of the proposed Agreement for Cooperation Between
			 the United States of America and the Government of the Republic of Korea
			 Concerning Peaceful Uses of Nuclear Energy.
	
	
		
 That the Congress does favor the proposed agreement for cooperation transmitted to the Congress by the President on June 16, 2015.
		
	October 29, 2015Committee discharged pursuant to 42 U.S.C. 2159(i) and Section 601(b)(4) of Public Law
			 94–329, and placed on the calendar